Order, Supreme Court, New York County (Barry Cozier, J.), entered June 14, 2000, which, insofar as appealed from and appealable, denied defendants-appellants’ motion to dismiss plaintiff’s cause of action for breach of contract and to vacate plaintiff’s lis pendens, unanimously modified, on the law, to vacate the lis pendens, and otherwise affirmed, without costs.
Defendants’ appeal from that part of the order which denied *181their CPLR 3211 (a) (7) motion to dismiss plaintiff’s breach of contract claim is mooted by plaintiffs service of an amended complaint, pursuant to a subsequent order, that substantively altered its original one-page breach of contract claim with an eight-page claim alleging additional breaches of contract against additional parties. Thus, it does not appear that the original pleading continues to have any significant effect (cf., Vanderwoude v Post/Rockland Assocs., 130 AD2d 739, 740-741, lv dismissed 70 NY2d 796). We modify to vacate the lis pendens in view of the dismissal of plaintiffs rescission claim in a subsequent order, leaving plaintiff with only a claim for damages. Concur — Rosenberger, J. P., Ellerin, Wallach, Rubin and Marlow, JJ.